              Case 2:18-cv-01582-MJP Document 115 Filed 08/04/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          MARTHILDE BRZYCKI,                                CASE NO. C18-1582 MJP

11                                  Plaintiff,                ORDER ON MOTION TO
                                                              WITHDRAW
12                  v.

13          UNIVERSITY OF WASHINGTON,

14
                                    Defendant.
15

16
            The above-entitled Court, having received and reviewed;
17
            1.   Plaintiff’s Counsel’s Motion to Withdraw as Attorney (Dkt. No. 112),
18
            2. Defendant’s Response (Dkt. No. 113)
19
            3. Plaintiff’s Counsel’s Reply (Dkt. No. 114),
20
     all attached declarations and exhibits, and relevant portions of the record, rules as follows:
21
            IT IS ORDERED that, pursuant to Washington Rule of Professional Conduct 1.6(6),
22
     counsel for Plaintiff will provide to the Court any relevant additional information germane to the
23
     request to withdraw, under seal, for in camera review. In addition to the material requested,
24


     ORDER ON MOTION TO WITHDRAW - 1
              Case 2:18-cv-01582-MJP Document 115 Filed 08/04/20 Page 2 of 2



 1   Plaintiff’s counsel will also provide a declaration indicating when the information provided came

 2   to counsel’s attention.

 3          IT IS FURTHER ORDERED that these materials will be provided to the Court no later

 4   than 3 business days from the entry of this order.

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated August 4, 2020.

 7

 8
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO WITHDRAW - 2
